        Case 1:19-cv-05097-AT-KNF Document 72 Filed 03/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE R. LACEN,                                                                     3/29/2021

                                 Plaintiff,

                     -against-

 EMTC CAPTAIN AYGEMONG (CLINIC                                     19-CV-5097 (AT)
 CAPTAIN); “JOHN DOE” EMTC INTAKE
                                                        ORDER DIRECTING PAYMENT OF
 C-76 CAPTAIN DUTY OFFICER; JANE
                                                         COSTS OF PERSONAL SERVICE
 RUNCIE RPA C-76 CLINIC; ACHIM
 HUGGINS M.D. C-76 CLINIC; IAN
 WILLIAM FORSTER; DAVID ONUORA
 P.A.; SAI KOLLA, M.D.,

                                 Defendants.

ANALISA TORRES, United States District Judge:

       On August 23, 2019, a Deputy United States Marshal signed two Process Receipt and

Return forms stating that after defendants Dr. Kolla and Registered Physician Assistant Runcie

failed to acknowledge service by mail under N.Y.C.P.L.R. § 312-a, the Deputy Marshal served

those defendants personally at PAGNY Correctional Health Services,1 49-04 19th Avenue,

Astoria, NY. (ECF 17, 18.) The cost of personal service on each defendant was $101.48. (Id.)

       When a defendant fails to complete and return an Acknowledgment of Receipt of

Summons and Complaint within thirty days of receipt, the defendant “will be required to pay

expenses incurred in serving the summons and complaint . . . in any . . . manner permitted by

law, and the cost of such service . . . will be entered as a judgment against [that defendant].”


       1
         In response to a prior order imposing costs on PAGNY employees, General Counsel for
PAGNY stated that PAGNY has “worked diligently to develop and put in place various processes
to avoid unnecessary expense for personal service.” (Aug. 27, 2018 letter from PAGNY General
Counsel to Judge Furman, ECF 1:17-cv-10106, 38-1.) That process appears to have worked for
other defendants, such as David Onuora, see ECF 11. The Court appreciates these efforts and
hopes that they will continue.
        Case 1:19-cv-05097-AT-KNF Document 72 Filed 03/29/21 Page 2 of 3




N.Y.C.P.L.R. § 312-a; see also Fed. R. Civ. P. 4(e)(1) (individual may be served by following

state law for serving a summons); Fed. R. Civ. P. 4(d)(1) (a defendant has “a duty to avoid

unnecessary expenses of serving the summons”).

        The United States Marshals Service (“USMS”) mailed the acknowledgment form to

defendants Kolla and Runcie on July 13, 2019. The acknowledgment clearly states that to “avoid

being charged with the expense of service,” a defendant must complete and sign the form and

return it to the USMS within 30 days of the date of receipt, and that if a defendant does not

return it, the costs of service “will be entered as a judgment against” that defendant. Nonetheless,

defendants Kolla and Runcie did not return the form, and on August 23, 2019, a Deputy Marshal

served those defendants personally, at a cost of $101.48 per defendant.

        Accordingly, defendants Kolla and Runcie must each pay to the USMS the sum of

$101.48, representing the cost of personal service of process.

                                         CONCLUSION

        The Clerk of Court is directed to enter judgment against defendant Kolla in the amount of

$101.48, and to enter judgment against defendant Runcie in the amount of $101.48. These

amounts represent the cost of personal service of process on those defendants.

        Defendants Kolla and Runcie are ordered to pay this amount to the United States

Marshals Service, Attn: Civil Section, 500 Pearl Street, Suite 400, New York, NY 10007, by May

31, 2021.

        The Marshals Service will accept payment in the form of a money order or business

check. Defendants Kolla and Runcie must also each inform the Court that payment has been

made.




                                                 2
Case 1:19-cv-05097-AT-KNF Document 72 Filed 03/29/21 Page 3 of 3
